DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 11/9/21.

The application has been amended as follows: 
Claims 1-16 as filed on 28 October 2021.

17. (Currently Amended) A management device of a shovel that measures a landform in a vicinity of the shovel based on first distance information captured by a first device that captures information on a distance to a measurement target and second distance information captured by a second device that captures information on a distance to a measurement target, wherein the first device is located above a lower travelling body of a first shovel and the second device is located above a lower travelling body of a ; wherein, for a region for which at least one of the first device and the second device is unable toDocket No.: 17SKS-014C1App. No.: 15/930,569 capture information on a distance at a first position among the plurality of positions, the at least one of the first device and the second device captures the information on the distance for the region at a second position that differs from the first position.

18. (cancelled) 

19. (Currently Amended) The management device of the shovel according to claim [[18]] 17, wherein the first position and the second position are positions of the at least one of the first device and the second device during turning or travelling of the shovel.

 Claim 20 as filed 28 October 2021.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 9, and 17 each require at least a measurement device of a shovel, wherein the measurement device is installed in the shovel comprising: a lower travelling 
The prior arts on record teach the following: a measurement device of a shovel, wherein the measurement device is installed in the shovel comprising: a lower travelling body that performs traveling operation; an upper turning body pivotably mounted on the lower traveling body; a boom that is attached to the upper turning body, the boom being included in an attachment; and an arm that is attached to the boom, the arm being included in the attachment, wherein the measurement device measures a landform in a vicinity of the shovel at a plurality of positions of the shovel based on an output of a device that captures information on a distance to a surrounding measurement target, the device being located above the lower traveling body. 
However, none of the prior arts disclose wherein, when the measurement device is unable to capture a landform included in a blind spot region at one position of the device among a plurality of positions of the device, the measurement device captures 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jared Walker/Primary Examiner, Art Unit 2426